                         UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


 BROADCAST MUSIC, INC., ET AL. CIVIL ACTION

 VERSUS

 COCO BONGO INC., ET AL. NO.: 19-00106-BAJ-EWD


                                       JUDGMENT

       Before the Court is Plaintiffs Motion for Default Judgment (Doc. 16). Oral

argument is not required. For the following reasons, Plaintiffs' Motion is


GRANTED.

I. BACKGROUND

       Plaintiffs1 are a "performing rights society" that licenses the right to perform

approximately 14 million copyrighted musical compositions on behalf of the copyright

owners. (Doc. 16-1 at pp. 1-2). Plaintiffs claim that Defendants2 failed to obtain

licenses for the music used for live and recorded performances after numerous


requests to do so. (Id. at p. 2). Plaintiffs filed a Complaint against Defendants

requesting an injunction, statutory damages, costs, and reasonable attorney's fees.


(Doc. 1). Plaintiffs identified six individual works which they claim that Defendants

publicly performed without a license. Plaintiffs also filed an Amended Complaint.




1 Broadcast Music, Inc.; Dynatone Publishing Company; Amazement Music; Unichappell Music Inc.;
Springtime Music, Inc.; Interior Music Corp.; Hip City Music Inc.; Hifrost Publishing.


2 Coco Bongo Inc. D/B/A Downtown Daiquiri Lounge A/K/A Ruffins Downtown Daiquiri Lounge; Lloyd
Ruffins, individually.

                                              1
(Doc. 4). Defendants failed to respond to either of Plaintiffs' Complaints. Plaintiffs

were granted a Clerk s entry of default. (Doc. 14). Now, Plaintiffs move for default

judgment against Defendants. (Doc. 16).

II. LEGAL STANDARD

       The United States Court of Appeals for the Fifth Circuit has adopted a tlu'ee-

step process to obtain a default judgment. See New York Life Ins. Co. v. Brown, 84


F.3d 137, 141 (5th Cir. 1996). First, a default occurs when a party "has failed to plead

or otherwise defend" against an action. Fed. R. Civ. P. 55(a). Next, an entry of default


must be entered by the clerk when the default is shown "by affidavit or otherwise."

NewYork Life, 84 F.3d at 141. Third, a party may apply to the court for a default

judgment after an entry of default. Id.', Fed. R. Civ. P. 55(b).


      After a party files for a default judgment, courts must apply a two-part process


to determine whether a default judgment should be entered. First, a court must


consider whether the entry of default judgment is appropriate under the

circumstances. Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cii\ 1998). Several

factors are relevant to this inquiry, including: (1) whether there are material issues

of fact at issue, (2) whether there has been substantial prejudice, (3) whether the

grounds for default have been clearly established, (4) whether the default was caused

by excusable neglect or good faith mistake, (5) the harshness of the default judgment,

and (6) whether the court would think itself obliged to set aside the default on a

motion by Defendant. Id.
      Second, the Court must assess the merits of the plaintiffs claims and

determine whether the plaintiff has a claim for relief. Nishimatsu Constr. Co. v.


Houston Nat'l Bank, 515 F. 2d 1200, 1206 (5th Civ. 1975); Hamdan v. Tiger Bros.

Food Mart, Inc., 2016 WL 1192679, at *2 (M.D. La. Mar. 22, 2016).


III. DISCUSSION

      A. Default Judgment is Appropriate Under the Lindsey Factors

      The Court must first decide whether the entry of default judgment is

appropriate under the circumstances by considering the Lindsey factors. First, there


are no material facts in dispute because Defendants failed to respond to Plaintiffs'

Complaints. Second, it is undisputed that Defendants have not responded to

Plaintiffs filings. Third, the grounds for granting a default judgment against

Defendants are clearly established, as evidenced by the actions procedural history

and the Clerk's entry of default. Fourth, the Court has no basis to find that

Defendants failure to respond was the result of a good faith mistake or excusable

neglect because Defendants have not challenged the entry of default or the instant

motion. Fifth, Defendants failure to file any responsive pleading or motion mitigates

the harshness of a default judgment. Finally, the Court is not aware of any facts that

would lead it to set aside the default judgment if challenged by Defendants. The

Court therefore finds that the six Lindsey factors weigh in favor of default.

      B. The Sufficiency of the Pleadings

      The Court must also determine whether Plaintiffs pleadings provide a

sufficient basis for a default judgement. Plaintiffs sued Defendants for copyright
infringement under the Copyright Act.3 To prevail on a copyright infringement claim,

a plaintiff must establish: 1) ownership of a valid copyright, 2) unauthorized copying,

and 3) substantial similarity to the copyrighted work. Peel & Co. v. The Rug M.kt.,

238 F.3d 391, 394 (5th Cir. 2001).

      Here, Plaintiffs allege that they have been granted the right to license the

rights in 14 million musical compositions. (Doc. 1 at p. 2). Plaintiffs also allege that

Defendants publicly perform copyrighted music in Plaintiffs repertoire without

previously having purchased the license to do so. (Id. at p. 4). Therefore, Plaintiffs

have demonstrated a sufficient basis for default on its copyright infringement claims.

Plaintiffs motion for default judgment is granted.

IV. REQUESTED RELIEF

      A. Injunctive Relief

      Plaintiffs request that the Court enjoin Defendants from infringing on any of

the copyrighted music licensed by Plaintiffs pursuant to 17 U.S.C. § 502, which

empowers the court to grant temporary and final injunctions on such terms as it may


deem reasonable to prevent infringement of a copyright. To obtain an injunction, tlie


moving party must establish four factors: (1) a substantial likelihood of success on

the merits, (2) a substantial threat that failure to grant the injunction will result in

irreparable injury, (3) the threatened injury outweighs any damage that the




317U.S.C.§ IQletseq.

                                           4
injunction may cause the opposing party, and (4) the injunction will not disserve the

public interest. Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).

       Plaintiffs allege that they are the owners of the copyrighted music, and that

they suffered and continue to suffer irreparable harm due to Defendants' unlicensed


performances of Plaintiffs copyrighted materials. (Doc. 4 at p. 5). When a defendant

defaults, the facts alleged in the pleadings are assumed to be true. Nishimatsu Const.


Co., 515 F.2d at 1206. However, a defendant's default does not in itself warrant the


court in entering a default judgment. There must be a sufficient basis in the

pleadings for the judgment entered." (Id.). Plaintiffs only addressed the "irreparable

harm factor for injunctive relief. Therefore, because Plaintiffs have not pleaded a

cognizable claim for injunctive relief, such relief is denied without prejudice.

      B. Applicable Damages

      Plaintiffs seek $4,537.50 in statutory damages for each of the six songs

Plaintiffs identified as having been unlawfully performed, totaling $27,225. (Doc. 16-

5 at p. 2). 17 U.S.C. § 504 states that one who violates a copyright is liable for either

the copyright owner's actual damages or statutory damages. 17 U.S.C. § 504(a).


Concerning statutory damages, 17 U.S.C. § 504(c)(l) and (2) provide in relevant part:

      Except as provided by clause (2) of this subsection, the copyright owner
      may elect, at any time before final judgment is rendered, to recover,
      instead of actual damages and profits, an award of statutory damages
      for all infringements involved in the action, with respect to any one
      work, for which any one infringer is liable individually, or for which any
      two or more infringers are liable jointly and severally, in a sum of not
      less than $750 or more than $30,000 as the court considers just ... In
      a case where the copyright owner sustains the burden- of proving, and
      the court finds, that infringement was committed willfully, the court in
      its discretion may increase the award of statutory damages to a sum of
      not more than $150,000.

       Courts have employed a number of different methods to determine a "just"

amount of statutory damages, including imposing a "flat, sum for damages" or a


calculated sum based on the number of patrons in the defendants establishment at

the time of the violation. J&J Sports Prods., Inc. v. KCK Holdings, 2015 WL 4656714,

at *5 (JVLD. La. Aug. 5, 2015) (citations omitted). Courts have also imposed damages

in an amount equal to the appropriate sublicensing fee for the establishment, but it

has been noted that such a penalty may not deter future violations. Id. (citations

omitted). The Courts goal is to balance the financial burden that a significant

damages award will place on Defendants with Plaintiffs financial harm, the policy

and enforcement considerations behind preventing piracy, and the importance of


deterrence. Id. (citing Joe Hand Promotions, Inc. v. Trenchard, 2014 WL 854537


(D.Conn. Mar. 3, 2014)).


      The Court finds that statutory damages in an amount three times what the

licensing: fee would have been is "just under the circumstances in this case. See id.


Here, Plaintiffs have established that Defendants willfully ignored approximately

thirty requests to pay the licensing fees. Therefore, due to Defendants' willful

disregard of their obligations to license the music they used, the Court finds an award

of statutory damages in the sum of $27,225.00 to be just.

      C. Attorney s Fees and Costs

      Plaintiffs seek attorney's fees of $4,262.50 and $504.80 in costs. (Doc. 16-4 at

p. 2). Under 17 U.S.C. § 505, courts have the discretion to grant the prevailing party


                                           6
reasonable attorneys fees and costs. Courts use a two-step process to calculate


reasonable attorney's fees. Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir.


1998). First, the Court calculates a lodestar" fee by multiplying the reasonable

number of hours spent on the case by the reasonable hourly rates for the participating

lawyers. Id. Second, the Court considers whether the lodestar should be adjusted


upward or downward depending on the circumstances of the case, using twelve


factors.4 Id. (citing Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th


Cir. 1974)). The party seeking attorneys fees bears the initial burden of submitting

adequate documentation of the hours expended and the hourly rates. Hensley v.


Eckerhart, 461 U.S. 424, 437 (1983).

        Plaintiffs submitted a detailed affidavit indicating that their attorney billed

16.1 hours at a rate of $250 per hour, and that their attorney's paralegal spent 1.9


hours on this matter and billed at a rate of $125 per hour. (Doc. 16-4 at p. 1). Thus,


the total requested in attorney s fees is $4,262.50. The Court finds that these fees are

reasonable and that no upward or downward adjustment is necessary. Furthermore,


the Court finds that Plaintiffs are entitled to recovery of the costs of this litigation.

Having considered the Declaration of Mark A. Balkin in Support of Attorney's Fees

and Costs (Doc. 16-4) and finding that such declaration meets the criteria set forth in

Local Rule 54(c), Plaintiffs' request for costs in the amount of $504.80 is granted.



4 "The factors are: (1) the time and labor required for the litigation; (2) the novelty and difficulty of the
questions presented; (3) the skill required to perform the legal services properly; (4) the preclusion of
other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
amount involved and the result obtained-; (9) the experience, reputation and ability of the attorneys;
(10) the undesirability of the case; (11) the nature and length of the professional relationship with the
client; and (12) awards in similar cases." Migis, 135 F. 3d at 1047.

                                                      7
          D. CONCLUSION

      Accordingly,

      IT IS ORDERED that the Motion for Default Judgment (Doc. 16) filed by

Plaintiffs is GRANTED.

      IT IS FURTHER ORDERED that an award of statutory damages is hereby

entered in favor of Plaintiffs against Defendants in the amount of $27,225.00, plus

interest pursuant to 28 U.S.C. § 1961.


      IT IS FURTHER ORDERED that an award of attorney's fees is hereby

entered in favor of Plaintiffs in the amount of $4,262.50, plus interest from the date

of this judgment pursuant to 28 U.S.C. § 1961.

      IT IS FURTHER ORDERED that Plaintiffs are awarded costs in the amount

of $504.80, plus interest from the date of this judgment pursuant to 28 U.S.C. § 1961.

      IT IS FURTHER ORDERED that Plaintiffs' request that Defendants be

permanently enjoined from infringing, in any manner, the copyrighted musical

compositions licensed by Plaintiffs is DENIED WITHOUT PREJUDICE.



                                                          ^
                           Baton Rouge, Louisiana, this ' day of December, 2019.




                                                      ^;
                                         JUDGE BRIAN A. (JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
